UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1231



DANIEL JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          versus



WILLIAM C. GRIFFIN, JR., Senior Resident
Judge; PHILIP W. TOELKES, Trial Court Admin-
istrator; CHARLES E. SIMPSON, JR., Attorney;
THE LAW FIRM OF HARRIS, SHIELDS AND CREECH;
DEBRA TURNER, Assistant Clerk of Superior
Court; C. C. HENDERSON, Town Attorney, Town of
Trenton, North Carolina; JOFFREE T. LEGGETT,
Mayor; EDWARD EUBANKS, Town Councilman; WIL-
LARD O. LEWIS, Town Councilman; CHARLES JONES,
Town Councilman; C. GLENN SPIVEY, Town Clerk;
NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE
COMPANY; DONALD STILLEY, President, North
Carolina Farm Bureau Mutual Insurance; ABBOTT
MEADOWS, Vice President, North Carolina Farm
Bureau Mutual Insurance; EDGAR MILLS, Sec-
retary, North Carolina Farm Bureau Mutual
Insurance; MICHAEL SHEPERD, Treasurer, North
Carolina Farm Bureau Mutual Insurance; HARVEY
ROUSE, JR., Board of Directors; ALVA HOWARD,
Board of Directors; ROOSEVELT MURRELL, Board
of Directors; C. W. ADAMS, Board of Directors;
KEITH METTS, Board of Directors; SAM DAVIS,
Board of Directors; LEROY MEADOWS, Board of
Directors; LARRY JONES, Board of Directors;
their agents, employees and successors. All
defendants are sued in their individual and
official capacities; TOWN OF TRENTON, NORTH
CAROLINA,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Terrence W. Boyle, District
Judge. (CA-96-152-BO)


Submitted:   June 19, 1997                Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Thomas Giles Meacham, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina; Robert Strong Shields, Jr., Charles E. Simpson, Jr.,
Thomas Edward Harris, HARRIS, SHIELDS & CREECH, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his civil rights action. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Willis v. Griffin,
No. CA-96-152-BO (E.D.N.C. Jan. 21, 1997). We deny Willis's motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3